DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0099107 (hereinafter referred to as Shimbori).
Shimbori, in [0016]-[0018], discloses a polymer in a photoresist composition wherein the polymer includes a structural unit (repeating unit) that has a pendant acid labile group and is a tertiary ester (Shimbori’s formula (II)) and is the same as the claimed first repeating unit, the polymer also includes a structural unit of formula III (with the same claimed pendant acetal) and is the same as the claimed second repeating unit, see below,

    PNG
    media_image1.png
    192
    189
    media_image1.png
    Greyscale
wherein R3 is a lower alkyl and can be branched alkyl (includes isopropyl, see [0054]) and R1 and R2 is a hydrogen or a methyl, and is the same as repeating unit recited in claims 2-3, and 13-14 (formula 1a or 1b).  Shimbori, in [0041]-[0047], discloses that the claimed first repeating unit (Shimbori’s structural unit (a2) of formula II, can be one that is derived from the monomer recited in claim 4, see below,

    PNG
    media_image2.png
    164
    163
    media_image2.png
    Greyscale
 (claims 4, 15).  Shimbori, in [0016], discloses that the polymer in the photoresist composition further includes structural unit (a1) of formula (I) and is the same as the claimed third repeat unit, and can be derived from the monomer recited in claim 16, see below,

    PNG
    media_image3.png
    145
    109
    media_image3.png
    Greyscale
(claim 5).  Shimbori, in [0039], discloses that the claimed third repeat unit (Shimbori’s structural unit a1) is present in the resist polymer in an amount of at least 40 mole percent.  Shimbori, in [0051], discloses that the structural unit (a2) (the claimed first repeating unit) is present in the resist polymer in an amount of 10-20 mol %.  Shimbori, in [0058], discloses that the structural unit a3 (the claimed second repeating unit) is present in the photoresist polymer in an amount of 20-40 mol% (claims 6, and 17).  Shimbori, in [0016]-[0018], discloses that the photoresist composition includes the claimed polymer with the claimed three structural units (first, second and third repeating units) and in [0076], discloses the composition includes an acid generator, and in [0085], discloses that the resist composition includes an organic solvent (claim 7).  Shimbori, in [0117]-[0118], discloses coating the resist composition on a substrate to form a resist layer and in [0147] discloses that the coated resist is heated;  Shimbori, in [0115], discloses that the resist layer is then subjected to exposure, followed by post exposure heating and then developing the exposed and heated resist layer to form a resist pattern (claim 9).  Shimbori, in [0118], discloses that the resist layer can be coated to a thickness of up to about 10 microns  (claims 10, 12).  
Claim(s) 1-9, and 13-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2019/0219921(hereinafter referred to as Tsubaki).
Tsubaki, in the abstract, and in [0007], discloses a radiation sensitive resin composition (photoresist, polymer), the resin comprises a repeating unit (b) of formula A1 that has an acid-decomposable (acid-labile) tertiary alkyl ester based repeating unit ([0105]-[0114], [0120]-[0121]) and is derived from the same monomer as the claimed first repeating unit derived from formula 2b, see below,

    PNG
    media_image4.png
    196
    163
    media_image4.png
    Greyscale
. 
Tsubaki, in [0096] discloses that the resin (polymer) further includes repeating unit (a) and is derived from the same claimed monomer of formula (3) and is the same claimed third repeating unit, see below, 

    PNG
    media_image5.png
    174
    193
    media_image5.png
    Greyscale
.  Tsubaki, in [0123], and [0174], discloses another repeating unit (c) as formula A2, and is the same claimed second repeating unit, see below,

    PNG
    media_image6.png
    251
    332
    media_image6.png
    Greyscale
.  Tsubaki, in [0098], discloses that the repeating unit (a) (the claimed third repeating unit) can be present in the resin in an amount up to about 60 mol%; Tsubaki, in [0211], discloses that the repeating unit (b) (the claimed first repeating unit) can be present in the resin in an amount of at least 5 mol% (greater than 5 mol%); and Tsubaki, in [0212], discloses that the repeating unit (c) can be present in the resin in an amount up to 40mol% (claims 1, 2,4-6, 13, 15-17).  Tsubaki, in [0103], teaches a repeating unit that has an acetal structure, i.e., repeating unit (c) (the claimed second repeating unit) and discloses on page 47, that the repeating unit can be derived from the monomer PB-3 and is the same claimed structure (claims 3, 14).  Tsubaki, discloses in the abstract, and in [0248] that the radiation sensitive composition (photoresist) includes a photoacid generator and a solvent, and in [0372], and [0374]-[0376], discloses that the composition also includes a fluorine-based surfactant , a polymer comprising a fluoroaliphatic group (claims 7-8).  Tsubaki, in [0392]-[0393], [0402]-[0407], and [0412], discloses applying the radiation sensitive resin composition onto a substrate, followed by drying, and a subsequent exposure, post exposure baking, and then development to form a pattern (resist pattern) (claim 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2007/0099107 (hereinafter referred to as Shimbori) in view of 
U. S. Patent Application Publication No. 2015/0376813 (hereinafter referred to as Tsuchida).
Shimbori, is discussed in paragraph no. 3, above.
The difference between the claim and Shimbori is that Shimbori does not disclose the claimed formation of a staircase pattern using the photoresist layer as the etch mask.
Tsuchida, in [0315], discloses using mask patterning techniques that enables the formation of  stepped patterns or that which has stair-like cross sections in the pattern formed wherein the resist pattern is used as the etch mask.
Therefore, it would be obvious to a skilled artisan to modify  either Shimbori by employing the resist pattern as the etch mask in the claimed manner as taught by Tsuchida  because Shimbori, in [0014], discloses using the resist layer to form a pattern of a favourable shape and does not limit the shape to a particular design, and Tsuchida, in [0310]-[0315], teaches that lithographical processes such as mask patterning via etching i.e., using a resist (pattern) film as a mask enables the formation of plurality of stepped patterns (staircase pattern).
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed, May 10, 2022, with respect to the 35 U.S.C. 102(a)(1) rejections of JP ‘214, and Takeda and the 35 U.S.C. 103 rejections made over claims 10-11, in the previous office action, have been fully considered and are persuasive, and thereby, are withdrawn.  Applicant's amendment and arguments filed May 10, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of Shimbori have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) rejection of Shimbori has been maintained.  With respect to applicant’s argument that Shimbori does not disclose the claimed repeating units and that Shimbori teaches 4 repeating units and that the sum of the mol% of these 4 repeating units is about 120 mol%, the instant claims, as recited, do not limit the number of repeating units in the polymer, and the instant claims recite that the polymer comprises the repeating units.  Also, the sum of the mol % of the repeating units claimed and adding just the lower limits of the claimed ranges, only adds up to 51 mole percent and suggest other repeating units being present in the claimed polymer, and at the same time the sum of the upper limits of the claimed three repeating units adds up to greater than 100 mole %.  Shimbori teaches that the repeating units of the component (A) resin (in the photoresist composition) account preferably 90 mol% or more  or up to 100 mol% (see [0066]).  Shimbori, in [0051], discloses that the structural unit a2 (the claimed first repeating unit) is preferably 10 to 20 mol% and is within the claimed range recited in claim 1, and in [0039], discloses that the structural unit a1 (the claimed third repeating unit) is preferably 50-75 mol% and is within the claimed range of the third repeating unit, and in [0018], and [0058], discloses that the structural unit a3 of formula III (the claimed second repeating unit) is preferably present in the resin in an amount between 20 to 40 mol% and is within the same claimed recited range for the second repeating unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 11, 2022.